104 F.3d 356
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Winston MOSELEY, Petitioner-Appellant,v.Charles J. SCULLY, Superintendent, Greenhaven CorrectionalFacility, Respondent-Appellee.
No. 96-2047.
United States Court of Appeals, Second Circuit.
Dec. 23, 1996.

1
Appeal from the United States District Court for the Eastern District of New York (Fredric Block, Judge ).


2
APPEARING FOR APPELLANT:  Barry Gene Rhodes, Brooklyn, NY


3
APPEARING FOR APPELLEE:  John M. Castellano, Assistant District Attorney Queens County, Kew Gardens, NY.


4
E.D.N.Y.


5
AFFIRMED.


6
PRESENT:  CARDAMONE, PARKER, Circuit Judges, and WEXLER,* District Judge.


7
This cause came to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued by counsel for appellant and appellee.


8
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is affirmed.


9
This appeal from the denial of a petition of habeas corpus based on a 1967 state court conviction presents the question of whether Teague v. Lane, 489 U.S. 288 (1989), bars application of this Circuit's "rule of automatic reversal," see United States v. Levy, 25 F.3d 146, 153 (2d Cir.1994), to Moseley.  The claim is based on the failure of Moseley's trial judge to inquire into a potential conflict of interest between him and his attorney at his trial over 25 years ago.  We affirm for substantially the reasons stated in the district court's thorough and well-reasoned opinion.  See 908 F.Supp. 1120 (E.D.N.Y.1995).



*
 Of the United States District Court for the Eastern District of New York, sitting by designation